UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


CAROL L. ALDERMAN,                    
               Plaintiff-Appellant,
                v.
INMAR ENTERPRISES, INCORPORATED;                 No. 02-1380
CAROLINA COUPON CLEARING,
INCORPORATED,
              Defendants-Appellees.
                                      
           Appeal from the United States District Court
      for the Middle District of North Carolina, at Durham.
               James A. Beaty, Jr., District Judge.
                        (CA-00-1204-1)

                     Argued: January 23, 2003

                     Decided: February 27, 2003

     Before WIDENER and NIEMEYER, Circuit Judges, and
      Morton I. GREENBERG, Senior Circuit Judge of the
      United States Court of Appeals for the Third Circuit,
                     sitting by designation.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: David Christopher Pishko, ELLIOT PISHKO MORGAN,
P.A., Winston-Salem, North Carolina, for Appellant. Richard Lee
Rainey, WOMBLE, CARLYLE, SANDRIDGE & RICE, Charlotte,
North Carolina, for Appellees.
2                  ALDERMAN v. INMAR ENTERPRISES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Carol L. Alderman appeals from the district court’s order and judg-
ment entered March 8, 2002, granting defendants Inmar Enterprises,
Incorporated’s and Carolina Coupon Clearing, Incorporated’s motion
for summary judgment and dismissing Alderman’s complaint against
defendants under the ADEA, 29 U.S.C. §§ 621 et seq., and under
North Carolina state law for wrongful termination in violation of
North Carolina public policy. Alderman v. Inmar Enter., Inc., 201 F.
Supp. 2d 532 (M.D.N.C. 2002). In addition, the district court declined
to exercise supplemental jurisdiction over defendants’ counterclaim
for conversion against Alderman which it thus dismissed without
prejudice. We are not concerned, however, with the dismissal of the
counterclaim as neither party appeals from that dismissal. We review
the district court’s order de novo, see Higgins v. E.I. Du Pont de
Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988), and thus will
affirm if we determine that there is no dispute as to any material fact
and defendants are entitled to judgment as a matter of law. Fed. R.
Civ. P. 56(c).

   After a careful review of this matter we are in agreement with the
district court that defendants are entitled to summary judgment and
we affirm essentially for the reasons the district court set forth. We
emphasize only that even if Alderman satisfied the McDonnell Doug-
las Corp. v. Green, 411 U.S. 792 (1973), burden-shifting process to
the extent that defendants were obliged to set forth legitimate nondis-
criminatory reasons for their employment termination decision, she
did not produce a basis for a court to conclude that defendants’
asserted reasons were pretextual. She cannot meet this burden simply
by disagreeing with her employers’ assessment of her. As this court
indicated in Hawkins v. PepsiCo, Inc., 203 F.3d 274, 280 (4th Cir.
2000), "[W]e have repeatedly held that in a wrongful discharge action
it is the perception of the decision maker which is relevant, not the
                  ALDERMAN v. INMAR ENTERPRISES                  3
self-assessment of the plaintiff." (Internal brackets and quotation
marks omitted).

                                                       AFFIRMED